  Case 1:07-cr-00077-LGW-BKE Document 97 Filed 04/21/20 Page 1 of 4




           In the United States District Court
           for the Southern District of Georgia
                    Augusta Division
UNITED STATES OF AMERICA,


      v.                                          CR 107-077

NICHOLAS CURRIE,

      Defendant.

                                  ORDER

      Before the Court is Defendant Nicholas Currie’s motion for

compassionate release pursuant to the First Step Act.            Dkt. No.

95.   For the reasons below, Currie’s motion is DENIED.

                               BACKGROUND

      In September 2007, under a written plea agreement, Currie

pleaded guilty to possession with intent to distribute five grams

or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(B).     Dkt. Nos. 35, 38.      His presentence investigation

report reflects that, based on his criminal history, Currie was a

career offender under U.S.S.G. § 4B1.1. Thus, he had a total

offense level of 31, a criminal history category VI, and an

advisory guideline range of 188 to 235 months’ imprisonment. Currie

faced a statutory range of punishment of five to forty years’

imprisonment.
  Case 1:07-cr-00077-LGW-BKE Document 97 Filed 04/21/20 Page 2 of 4



      In January 2008, the Court sentenced Currie to 212 months’

imprisonment. Dkt. No. 64.      Consistent with the plea agreement’s

appellate waiver, Currie did not directly appeal.         In March 2015,

the district court sua sponte denied a motion to reduce Currie’s

sentence under 18 U.S.C. § 3582(c).      Dkt. No. 78. Currie appealed,

and the Eleventh Circuit affirmed the district court’s decision.

See United States v. Currie, 633 F. App’x 765 (11th Cir. 2015). In

July 2016, Currie filed a motion to vacate under 28 U.S.C. § 2255.

Dkt. No. 86.   The district court dismissed his § 2255 motion. Dkt.

No. 89.

      Currie now moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), asserting that he needs to take care of his father

and   that   “extraordinary   and   compelling   reasons”    warrant   his

release.

                               DISCUSSION

      Before a prisoner can file a motion under 18 U.S.C. § 3582,

he must first have “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the

[his] behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility, whichever is

earlier.” Id. § 3582(c)(1)(A).       While Currie avers that he began

the administrative process with the BOP on February 18, 2020, dkt.

no. 95 at 2, the Government has shown that Currie did not complete

the process.    Attached to the Government’s response to Currie’s

                                    2
 Case 1:07-cr-00077-LGW-BKE Document 97 Filed 04/21/20 Page 3 of 4



motion is a declaration from the Case Management Coordinator

(“CMC”) Mark Joseph at FCI Cumberland in Maryland where Currie is

incarcerated.   Dkt. No. 96-1.     Mr. Joseph declared that, in his

role as CMC, he reviews inmate requests for sentence reduction.

Id. Joseph declared that he received Currie’s “request[] for early

release so that he could care for his father.” Id. Joseph declares

that he then “asked Mr. Currie to submit the supporting documents

so that BOP could evaluate his request.”             Id.      Joseph then

“subsequently spoke with Mr. Currie and explained that [Joseph]

was waiting on these additional documents before BOP could proceed

on making a decision regarding his request.”       Id.     Joseph declares

that Currie then “claimed that he sent the requested documents to

both [Joseph] and the Warden,” but when Joseph indicated that

neither had received the documents, “Currie explained that his 30-

day time was almost up and that he would just proceed with his

request before the district court.”      Id.   Joseph declares that he

still has not received supporting documents from Currie.          Id.

     The Court finds that Currie has not fully exhausted his

administrative remedies because he failed to respond to the BOP’s

request for additional information to support his claim.                See

United States v. Howard, No. 4:15-CR-00018-BR, 2019 WL 7041860, at

*3 (E.D.N.C. Dec. 20, 2019) (concluding that because “defendant

did not provide enough information for the BOP to evaluate and

make a decision on his request . . . defendant has not fully

                                   3
 Case 1:07-cr-00077-LGW-BKE Document 97 Filed 04/21/20 Page 4 of 4



exhausted his administrative appeal rights or triggered the 30-

day lapse period”).   Accordingly, Currie’s motion, dkt. no. 95, is

DENIED.



     SO ORDERED, this 21st day of April, 2020.




                                 __________________________________
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   4
